DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I, claims 1-19, in the reply filed on September 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 2, 3, and 16 have been canceled by amendment.  New claims 22-25 are drawn to the elected invention, and therefore, these claims are also examined.  
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
The “system” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Objections
Claims 1, 7, 12, and 13 are objected to because of the following informalities:  
In claim 1, the recitation of “selectively receives” (twice, at lines 15 and 17) is redundant.  It is noted that the phrase “selectively receives:” is already recited at line 12.
In claim 7, a period is missing at the end of the claim.
In claim 12, “liquids includes” (at line 9) should be changed to --liquids include--.
	In claim 13, “in” (at line 2) should be deleted and “liquids includes” (at line 2) should be changed to --liquids include--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-15, 17-19, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to what is meant by the limitation “selectively receives” (at lines 12, 13, and 17) because the phrase has not been defined by the specification, and it is unclear as to the structure intended by this limitation.  It is also noted that while the specification states, “Steam reformer 251 selectively receives the stream 15” (at paragraph [0055], which is the only instance of this phrase), the specification does not state that the gasification island also selectively receives recycled hydrocarbon products and intermediate products and recycled CO2 (at lines 14-17).
Furthermore, the limitation “selectively receives recycled hydrocarbon products and intermediate products to recover the biogenic carbon by hydrocarbon reforming of the processed feedstock” (at lines 14-16) is unclear.  
Firstly, the recitation of “recycled hydrocarbon products and intermediate products” (at line 14) lacks proper positive antecedent basis, and it is unclear as to where these products originate from in the system. 
Secondly, the recitation of “hydrocarbon reforming” (at line 15) is unclear because the claim has not set forth that the gasification island also performs hydrocarbon reforming.  The claim (at lines 10-11) merely states, “a gasification island (GI) that provides at least gasification and sub-stoichiometric oxidation of the processed feedstock”.  Referring to Applicant’s FIG. 2, the gasification island provides: i) gasification in the Stage 1 steam reformer 251 (see specification at paragraph [0054]); ii) sub-stoichiometric oxidation in the Stage 2 carbon oxidation unit 271 (see specification at paragraph [0062]); and iii) hydrocarbon reforming in the Stage 3 hydrocarbon reformer unit 215 (see specification at paragraph [0058]-[0059]).
Thirdly, the limitation “hydrocarbon reforming of the processed feedstock” (at lines 15-16) is unclear because the processed feedstock is not subject to hydrocarbon reforming.  Referring to Applicant’s FIG. 2, the processed feedstock 15 is subjected to gasification in the Stage 1 steam reformer 251, and the hydrocarbon/intermediate products 25, 231, 233 are subjected to hydrocarbon reforming in the Stage 3 hydrocarbon reforming unit 215.
Furthermore, the limitation, “selectively receives recycled CO2” (at line 17) is unclear because the recitation of “recycled CO2” lacks proper positive antecedent basis, and it is unclear as to where the CO2 originates from in the system.
Regarding claim 4, the structural relationship of “a syngas conditioning system” to the other elements of the apparatus as set forth in claim 1 is unclear.
Regarding claim 5, the recitation of “the CO2 recycle” lacks proper positive antecedent basis.  Also, the recitation of “the GI system” lacks proper positive antecedent basis.
Regarding claim 9, the recitation of “heavy crackate and light crackate” lacks proper positive antecedent basis.
Regarding claim 11, the limitation “the fractionator provides Fischer-Tropsch liquids” is unclear because claim 6 already sets forth that “the F-T reactor provides FT liquids”.  
Regarding claim 12, the relationship between the “biogenic CO2” (at line 6) and the “recycled CO2” previously set forth in claim 1 (at line 17) is unclear.
Regarding claim 13, the relationship between the “diesel fuel” and the “fuels” set forth in claim 12 (at line 9) is unclear.
Regarding claim 14, the relationship between the “synthetic paraffinic kerosene (SPK)” and the “fuels” set forth in claim 12 (at line 9) is unclear.
Regarding claim 15, the relationship between the “naphtha” and the “fuels” set forth in claim 12 (at line 9) is unclear. 
Regarding claim 17, the limitation “CO, H2 and CO2 are recycled” is unclear because it is unclear as to where the “CO, H2 and CO2” originate from in the system.
Furthermore, the recitation of “the recycled selected hydrocarbon products including naphtha and methane” lacks proper positive antecedent basis.
Furthermore, the relationship between the “naphtha” (at line 3) and the “F-T liquids” or “fuels” previously set forth in claim 12 is unclear.
Regarding claim 18, the recitation of “the recycled selected hydrocarbon products and intermediate products” lacks proper positive antecedent basis.
Furthermore, the recitation of “the Fischer-Tropsch process” (at line 3) lacks proper positive antecedent basis.
Regarding claim 19, the recitation of “A system for producing Fischer-Tropsch liquids syngas according to Claim 1” is unclear because claim 1 (see preamble) is drawn to “A system for producing syngas”, whereas claim 12 (see preamble) is drawn to “A system for production Fischer-Tropsch liquids”.
Furthermore, the limitation “biogenic carbon dioxide (CO2) produced in the process” is unclear because “the process” lacks proper positive antecedent basis.
Furthermore, “the gas streams” (at line 3) lacks proper positive antecedent basis, and it is unclear as to the relationship of “the gas streams” to the “syngas” set forth in claim 1.
Furthermore, the recitation of “the gasification system” (at line 4) lacks proper positive antecedent basis.
Regarding claim 22, it is unclear as to the additional structural limitation Applicant is attempting to recite by “the MSW contains liquids” because the municipal solid wastes (MSW) is merely a material to be worked upon by the apparatus during its intended use, and it is not considered an element of the apparatus.
Regarding claim 23, it is unclear as to the additional structural limitation Applicant is attempting to recite by “the MSW contains organic waste materials” because the municipal solid wastes (MSW) is merely a material to be worked upon by the apparatus during its intended use, and it is not considered an element of the apparatus.
Regarding claim 24, it is unclear as to the additional structural limitation Applicant is attempting to recite by “the MSW contains biomass materials” because the municipal solid wastes (MSW) is merely a material to be worked upon by the apparatus during its intended use, and it is not considered an element of the apparatus.
Regarding claim 25, it is unclear as to the additional structural limitation Applicant is attempting to recite by “the biomass materials contain vegetative matter” because the biomass materials are materials to be worked upon by the apparatus during its intended use, and it is not considered an element of the apparatus.
The remaining claims are also rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-6, 8-12, 14, 15, 17-19, and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayle et al. (US 2005/0250862) in view of Kukkonen et al. (WO 2009/013232).
	Regarding claims 1, 4, and 5, Bayle et al. discloses an apparatus for producing syngas (i.e., synthesis gas 6; see FIG. 1-2) comprising:
a bio-refinery for converting a feedstock (i.e., a solid feedstock containing organic material, such as biomass, supplied through pipe 1; see paragraphs [0001], [0008], [0048], [0067]) into syngas (i.e., synthesis gas through pipe 6; see paragraph [0071]), the bio-refinery comprising:
a gasification island (i.e., a unit including a primary zone Z1 and a secondary zone Z2) able to provide gasification and sub-stoichiometric oxidation of the feedstock (i.e., in the primary zone Z1, pyrolysis and gasification of the hydrocarbon feedstock 1 can be carried out in the presence of an oxidizing agent supplied by a pipe 2, wherein a suitable oxidizing agent is water vapor mixed with carbon dioxide, and the oxidizing gas content, e.g., oxygen or air, is reduced as far as possible; see paragraph [0067]); and the gasification island also able to provide hydrocarbon reforming (i.e., in the secondary zone Z2, tar and light hydrocarbons are converted into synthesis gas by vapor reforming reactions; see paragraph [0069]); wherein the gasification island Z1,Z2 receives:
the feedstock (i.e., through the pipe 1) to produce the syngas (i.e., through the pipe 6); and
recycled hydrocarbon products and intermediate products (i.e., a naphtha fraction 11 can be completely or partially recycled to the secondary zone Z2 (see FIG. 1) or the primary zone Z1 (see FIG. 2) via recycling stream 14, see paragraphs [0075], [0077]-[0078]; a top gas 15 from a zone Z4 for producing liquid fuels can be completely or partially recycled to the secondary zone Z2 via recycling stream 17, see paragraph [0076]; and top effluents 12 from a debutanizer in zone Z5 can be completely or partially recycled to the secondary zone Z2 via recycling stream 17, see paragraph [0076]) to recover carbon by hydrocarbon reforming (i.e., via the vapor reforming reactions conducted in the secondary zone Z2, see paragraph [0069]).
	Bayle et al. discloses that the gasification island Z1,Z2 receives carbon dioxide (i.e., feedstock 1 can be injected with carbon dioxide, see paragraph [0026]; carbon dioxide can be supplied through pipe 2 to the primary zone Z1, see paragraph [0067]; carbon dioxide can also be supplied by pipe 4 to the secondary zone Z2, see paragraph [0069]).
Bayle et al. also discloses a syngas conditioning system (i.e., a zone Z3 for purification and treatment of the synthesis gas) receiving syngas from the gasification island (i.e., through pipe 6), and a Fischer-Tropsch reactor (i.e., in the zone Z4; see paragraph [0084]) receiving conditioned syngas from the syngas conditioning system (i.e., through pipe 7).  In particular, Bayle et al. discloses that the syngas conditioning system Z3 recovers a carbon dioxide stream from the syngas (i.e., carbon dioxide is extracted from the synthesis gas 6 in the zone Z3; see paragraphs [0027], [0071], [0083]; ref. claim 8). 
Therefore, carbon dioxide is both consumed by the apparatus (i.e., in the primary and secondary zones Z1, Z2, as supplied by pipes 2 and 4) and produced by the apparatus (i.e., as extracted carbon dioxide from the zone Z3).  
Bayle et al., however, does not disclose that carbon dioxide received by the gasification island Z1,Z2 comprises carbon dioxide recycled from the syngas conditioning system Z3.
Kukkonen et al. discloses an apparatus for producing syngas (see FIG. 1) comprising a bio-refinery for converting a feedstock (i.e., a raw material comprising any kind of biomass; see page 3, lines 23-36) into syngas (i.e., a product gas 3); wherein the bio-refinery comprises a gasification island for performing gasification of the feedstock (i.e., in a gasifier 6) and hydrocarbon reforming (i.e., in a reformer 12; see page 9, lines 30-37).  The apparatus also comprises a syngas conditioning system (i.e., a gas purificator 10; see page 8, lines 1-14) receiving syngas 3 from the gasification island, and a F-T reactor (i.e., Fischer-Tropsch reactor 8) receiving conditioned syngas 7 from the syngas conditioning system 10.  Specifically, Kukkonen et al. discloses that the syngas conditioning system 10 provides a carbon dioxide recycle to the gasification island (i.e., a carbon dioxide stream 9 can be recycled by a feeding means 24 to the gasifier 6 and reformer 12; see page 8, lines 15-27; page 9, line 25 to page 10, line 4).
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to configure the syngas conditioning system Z3 to recycle carbon dioxide to the gasification island Z1,Z2 in the apparatus of Bayle et al. because the carbon dioxide that was removed and recovered by the syngas conditioning system would have been recognized by one of ordinary skill in the art as a readily available source of carbon dioxide that was suitable for use as the carbon dioxide feed to the gasification island, as taught by Kukkonen et al.
The recitations with respect to the intended use of the apparatus (for instance, operating under sub-stoichiometric oxidation conditions) and the specific materials to be worked upon by the apparatus during its intended use (for instance, a feedstock that is a municipal solid waste (MSW) processed feedstock containing biogenic carbon) do not impart further patentable weight (structure) to the apparatus claim.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP §§ 2114, 2115.  
Regarding claim 6, Bayle et al. discloses that the F-T reactor provides FT liquids, including a heavy FT liquid fraction (i.e., heavy compounds of the C19+ type to be sent to hydrocracking, obtained by primary fractionation in the zone Z4; see paragraph [0072]), a medium liquid fraction (i.e., compounds of the C19- type inherently separated from the heavy compounds of the C19+ type), and F-T tail gas (i.e., top gas 15; see paragraph [0076]).
Regarding claim 8, Bayle et al. discloses a hydrocracker for receiving the F-T liquids (i.e., a hydrocracking reactor in the zone Z4; see paragraphs [0072], [0084]).
Regarding claims 9-11, Bayle et al. discloses a fractionator (i.e., a separation zone Z5, see paragraph [0073]) receiving crackate from the hydrocracker (i.e., in the zone Z4); wherein the fractionator Z5 provides hydrocarbon products and Fischer-Tropsch liquids (i.e., a naphtha fraction 11, a gas oil fraction 9, and a kerosene fraction 10; see paragraph [0073]).
	Regarding claim 12, the same comments with respect to Bayle et al. and Kukkonen et al. apply.  The modified apparatus of Bayle et al. is therefore an apparatus for producing Fischer-Tropsch liquids, wherein the modified apparatus comprises: the apparatus of claim 1 (see comments with respect to the rejection of claim 1); a syngas conditioning unit configured to receive the syngas from the gasification island, remove contaminants, and remove/recover carbon dioxide (see comments with respect to the rejection of claim 4; i.e., the zone Z3 for purification and treatment of the synthesis gas); and one or more F-T reactors which receive syngas from the syngas conditioning unit Z3 and convert the syngas into F-T liquids, including fuels (see comments with respect to the rejection of claim 4; i.e., the zone Z4 includes a Fischer-Tropsch reactor); wherein the recycling of carbon dioxide from the syngas conditioning unit Z3 to the gasification island Z1, Z2 was obvious (see comments with respect to the rejection of claims 1, 4, and 5).  The recitation of the intended use of the apparatus “for biogenic carbon conservation and to adjust H2:CO2 ratio in the syngas to a predetermined value” does not impart further patentable weight (structure) to the apparatus claim.
Regarding claim 14, Bayle et al. discloses that the apparatus is able to produce F-T liquids including kerosene (i.e., kerosene fraction 10, see paragraph [0073]).
Regarding claim 15, Bayle et al. discloses that the apparatus is able to produce F-T liquids including naphtha (i.e., naphtha fraction 11; see paragraph [0073]).
Regarding claims 17 and 18, the limitations with respect to the composition of the materials to be recycled are considered process limitations that do not impart further patentable weight (structure) to the apparatus claims.  In any event, Bayle et al. discloses that the apparatus recycles tail gas from the Fischer-Tropsch process (i.e., a top gas 15 of Fischer-Tropsch, recycled via a recycling stream 17), wherein the tail gas may contain CO, H2, and CO2 (see composition of stream 15 in TABLE 3); hydrocarbon products including naphtha (i.e., the naphtha fraction 11, recycled via a recycling stream 14); and hydrocarbon products including methane (i.e., methane is present in the top gas 15 and also the top effluents 12, recycled via a recycling stream 17; see composition of streams 12, 15, and 17 in TABLE 3).
Regarding claim 19, Bayle et al. discloses that carbon dioxide produced in the process is removed from the gas stream (i.e., carbon dioxide is extracted from the synthesis gas 6 in the zone Z3 for purification and treatment of the synthesis gas; see paragraphs [0027], [0071], [0083]; ref. claim 8).  As discussed with respect to the rejection of claim 1 above, the recycling of carbon dioxide from the syngas conditioning unit to the gasification island would have been obvious in view of the combination of Bayle et al. and Kukkonen et al. 
	Regarding claims 22-25, the limitations with respect to the municipal solid waste (MSW) do not impart further patentable weight to the claims because the MSW is not considered an element of the apparatus.  See MPEP § 2115.  In any event, Bayle et al. discloses that a suitable feedstock contains biomass materials (i.e., a solid feedstock containing organic material, such as biomass; see paragraphs [0001], [0008], [0048], [0067]).  Kukkonen et al. further describes well-known sources of biomass materials for the production of syngas, including any kind of biomass that is suitable for being gasified, such as municipal wastes, organic materials, liquids, vegetative matter, etc. (see page 3, lines 23-36).
Claims 6, 8-11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayle et al. (US 2005/0250862) in view of Kukkonen et al. (WO 2009/013232), as applied to claims 1, 4, and 12 above, and further in view of Dancuart (US 6,475,375).
The same comments with respect to Bayle et al. and Kukkonen et al. apply.
Bayle et al. further discloses that the F-T reactor Z4 converts syngas to F-T liquids including liquid fuels (e.g., gas oil 9, kerosene 10; see paragraph [0073]), and the FT-reactor Z4 also produces a F-T tailgas (i.e., top gas 15).  Bayle et al., however, does not specifically disclose that the apparatus is configured to produce F-T liquids that include diesel fuel.
Dancuart discloses an apparatus for producing Fischer-Tropsch liquids (see FIG. 1; column 6, line 47, to column 7, line 8) comprising: a F-T reactor 1 that provides FT liquids, including a heavy FT liquid fraction (i.e., a waxy FT fraction recovered in line 13) and a medium liquid fraction (i.e., a bottoms cut 12 produced from a lighter FT fraction recovered in line 7); a hydrocracker 5 for receiving the F-T liquids 12, 13; and a fractionator 6 receiving crackate (i.e., as products 16) from the hydrocracker; wherein the fractionator 6 provides hydrocarbon products (i.e., naphtha 19; also, C1-C4 gases, see column 7, lines 7-8) and Fischer-Tropsch liquids including diesel fuel (i.e., synthetic diesel 20; see column 3, line 66, to column 4, line 4).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to further modify the modified apparatus of Bayle et al. to include the F-T reactor/hydrocracker/fractionator arrangement as taught by Dancuart because the apparatus could then be used for the production of diesel fuel as a useful fuel product, such as when there is a market demand for diesel fuel.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayle et al. (US 2005/0250862) in view of Kukkonen et al. (WO 2009/013232), as applied to claims 1, 4, and 6 above, and in further view of Shah (US 2003/0083390).
Bayle et al. discloses that the F-T reactor provides a F-T tail gas (i.e., top gas 15).  Bayle et al., however, fails to disclose that F-T tailgas is recycled to the F-T reactor.
	Shah et al. discloses an apparatus (see FIG. 1; paragraph [0028]) comprising a FT reactor 28 for producing FT liquids (i.e., synthetic hydrocarbons 30) from syngas 26 and which also produces a FT tailgas (i.e., tail gas product 32), wherein at least a portion of the FT tailgas may be recycled to the FT reactor (i.e., tail gas may be recycled by line 38 back to the Fischer-Tropsch reactor 28 for additional hydrocarbon synthesis; see paragraph [0028]).
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to provide means for recycling F-T tail gas to the F-T reactor in the modified apparatus of Bayle et al. because the recycled tailgas would allow for additional hydrocarbons to be synthesized in the F-T reactor, as taught by Shah et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-15, 17-19, and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,760,018 (the reference patent, hereafter US ‘018) in view of Bayle et al. (US 2005/0250862).
Regarding claims 1, 4, 5, and 12, US ‘018 (see ref. claim 1) claims an apparatus for producing syngas and Fischer-Tropsch liquids, where the syngas is derived from municipal solid wastes (MSW) processed feedstock, said apparatus comprising: 
a bio-refinery for converting the processed feedstock into syngas, the bio-refinery comprising a gasification island (GI) that provides at least gasification (i.e., stage 1 of the GI, in a steam reformer) and sub-stoichiometric oxidation (i.e., stage 2 of the GI, in a sub-stoichiometric carbon oxidation unit) of the processed feedstock; 
a syngas conditioning system that receives syngas from the GI (i.e., element b), comprising a syngas conditioning unit); and 
one or more F-T reactors that receives syngas from the syngas conditioning system and converts the syngas to F-T liquids, including fuels (i.e., element c), comprising one or more F-T reactors; see also ref. claims 6-9); 
wherein the GI receives the processed feedstock and produces syngas containing CO, H2, H2O, and CO2 (see stage 1); and wherein the GI receives recycled CO2 provided by the syngas conditioning system (i.e., in element b), the syngas conditioning unit is configured to provide a CO2 recycle stream to the gasification island).
US ‘018 further claims that the GI provides hydrocarbon reforming (i.e., in stage 3 of the GI, in a hydrocarbon reforming unit).  
US ‘018 also claims that a fractionation system provides recycled hydrocarbon products (see ref. claim 5).  
US ‘018, however, fails to further claim that the GI receives recycled hydrocarbon products and intermediate products to recover carbon by hydrocarbon reforming (i.e., via hydrocarbon reforming in the stage 3 hydrocarbon reforming unit).
Bayle et al. discloses an apparatus for producing syngas (see FIG. 1-2) comprising:
a bio-refinery for converting a feedstock (i.e., a solid feedstock containing organic material, such as biomass, supplied through pipe 1; see paragraphs [0001], [0008], [0048], [0067]) into syngas (i.e., synthesis gas through pipe 6; see paragraph [0071]), the bio-refinery comprising:
a gasification island (i.e., a unit including a primary zone Z1 and a secondary zone Z2) able to provide gasification and sub-stoichiometric oxidation of the feedstock (i.e., in the primary zone Z1, pyrolysis and gasification of the hydrocarbon feedstock 1 can be carried out in the presence of an oxidizing agent supplied by a pipe 2, wherein a suitable oxidizing agent is water vapor mixed with carbon dioxide, and the oxidizing gas content, e.g., oxygen or air, is reduced as far as possible; see paragraph [0067]); and the gasification island also able to provide hydrocarbon reforming (i.e., in the secondary zone Z2, tar and light hydrocarbons are converted into synthesis gas by vapor reforming reactions; see paragraph [0069]); wherein the gasification island Z1,Z2 receives:
the feedstock (i.e., through the pipe 1) to produce the syngas (i.e., through the pipe 6); and
recycled hydrocarbon products and intermediate products (i.e., a naphtha fraction 11 can be completely or partially recycled to the secondary zone Z2 (see FIG. 1) or the primary zone Z1 (see FIG. 2) via recycling stream 14, see paragraphs [0075], [0077]-[0078]; a top gas 15 from a zone Z4 for producing liquid fuels can be completely or partially recycled to the secondary zone Z2 via recycling stream 17, see paragraph [0076]; and top effluents 12 from a debutanizer in zone Z5 can be completely or partially recycled to the secondary zone Z2 via recycling stream 17, see paragraph [0076]) to recover carbon by hydrocarbon reforming (i.e., via the vapor reforming reactions conducted in the secondary zone Z2, see paragraph [0069]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to configure the GI to receive recycled hydrocarbon products and intermediate products and to recover carbon by hydrocarbon reforming in the claimed apparatus of US ‘018 because the recycling of hydrocarbons and intermediate products to the hydrocarbon reforming unit would enable the production of a syngas having an optimal H2/CO molar ratio and maximize the mass rate of CO at the inlet of the Fischer-Tropsch synthesis reactor, as taught by Bayle et al. (see Example 3 generally, and in particular, paragraphs [0094]-[0096]).
	Regarding claim 6, US ‘018 claims that the F-T reactor provides FT liquids, including a heavy GT liquid fraction and a medium liquid fraction (see ref. claim 1; element d) a separation system receives the F-T liquids and separates the liquids into heavy F-T liquids and medium F-T liquids), and F-T tailgas (see ref. claim 3).
	Regarding claim 7, US ‘018 claims that the F-T tailgas is recycled to the F-T reactor (see ref. claim 4).
	Regarding claim 8, US ‘018 claims a hydrocracker for receiving the F-T liquids (see ref. claim 1; element d) is an upgrading system comprising a hydrotreating/hydrocracking reactor).
	Regarding claim 9, US ‘018 claims a fractionator for receiving crackate from the hydrocracker (see ref. claim 1; in element d), the upgrading system further comprises a fractionation system).
	Regarding claims 10 and 11, US ‘018 claims that the fractionator produces hydrocarbon products/Fischer-Tropsch liquids (see ref. claim 6).
	Regarding claims 13-15, US ‘018 claims that the F-T liquids include diesel fuel (see ref. claim 6), synthetic paraffinic kerosene (SPK) (see ref. claim 7), or naphtha (see ref. claim 8).
	Regarding claims 17 and 18, the limitations with respect to the composition of the materials to be recycled are considered process limitations that do not impart further patentable weight (structure) to the apparatus claims.  In any event, Bayle et al. discloses that the aforementioned recycling of the hydrocarbon products and the intermediate produces is conducted by means for recycling tail gas from the Fischer-Tropsch process (i.e., a top gas 15 of Fischer-Tropsch, recycled via a recycling stream 17), wherein the tail gas may contain CO, H2, and CO2 (see composition of stream 15 in TABLE 3); means for recycling hydrocarbon products including naphtha (i.e., the naphtha fraction 11, recycled via a recycling stream 14); and means for recycling hydrocarbon products including methane (i.e., methane is present in the top gas 15 and also the top effluents 12, recycled via a recycling stream 17; see composition of streams 12, 15, and 17 in TABLE 3).
	Regarding claim 19, US ‘018 claims the removal of carbon dioxide from the gas stream  and the recycling of a portion of the CO2 to the gasification system (see ref. claim 1; i.e., in element b), the syngas conditioning unit removes/recovers CO2 from the syngas and provides a CO2 recycle stream to the gasification island).
	Regarding claims 22-25, the limitations with respect to the specific composition of the municipal solid waste (MSW) do not impart further patentable weight (structure) to the claims because the MSW is not considered an element of the apparatus.  See MPEP § 2115.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774